--------------------------------------------------------------------------------

ADDENDUM 1
TO
THE SHARE EXCHANGE AGREEMENT DATED 3 NOVEMBER 2014

THIS ADDENDUM is made effective as of the 2 March, 2015

AMONG:

ORGENESIS INC. a Nevada corporation with an office at 21 Sparrow Circle, White
Plains NY 10605   (“Pubco”)

AND:

MASTHERCELL SA, a company incorporated and existing under the laws of Belgium,
having its registered office at 6041 Gosselies, rue Auguste Piccard 48, Belgium,
registered with the Belgian RPM under number 0840.843.708 (“MasTHerCell”); and

 

CELL THERAPY HOLDING SA, a company incorporated and existing under the laws of
Belgium, having its registered office at 6041 Gosselies, rue Auguste Piccard 48,
Belgium, registered with the Belgian RPM under number 0840.625.061 (“CTH”)

  (together called “Priveco”)

AND:

THE UNDERSIGNED SHAREHOLDERS OF PRIVECO AS LISTED ON SCHEDULE 1 of the SEA  
(together with the Bondholders in case of conversion, the “Selling
Shareholders”)

The Pubco, Priveco and the Selling Shareholders are hereinafter collectively
referred to as the "Parties" or individually as a "Party".

WHEREAS:

A.

Pubco and the Selling Shareholders have entered into a "Share Exchange
Agreement" effective on 3 November 2014 (hereafter the "SEA").

    B.

By means of this addendum (the "Addendum") the Parties wish to amend and/or
clarify certain clauses of the SEA in accordance with section 12.3 of the SEA.


--------------------------------------------------------------------------------

THEREFORE, the Parties covenant and agree as follows:

1. DEFINITIONS AND INTERPRETATION     1.1 Except where expressly specified
otherwise, capitalized terms shall have the meaning set forth in the SEA.    
1.2 References to sections are references to sections of the SEA.     2.
AMENDMENTS AND ADDITIONS     2.1 Section 1.1 shall be supplemented with the
following definitions:     "(w) "Belgian GAAP" shall mean the accounting
principles generally accepted in Belgium applied in a manner consistent with
prior periods;       (x) "US GAAS" shall mean generally accepted auditing
standards used in the United States."     2.2 Section 3.13 shall be replaced by
the following clause:     "3.13      Financial Representations. Two (2) days
before Closing, each of MasTHerCell and CTH shall deliver true, correct, and
complete copies of:


  (i)

the audited financial statements for each such company closed on 30 November
2013, prepared in accordance with Belgian GAAP and in euros, together with a
draft of the same financial statements prepared in accordance with GAAP, and

        (ii)

unaudited but auditor reviewed financial statements (comprising, where
necessary, explanatory footnotes) closed on 31 August 2014 (the “Priveco
Accounting Date”), prepared in accordance with Belgian GAAP and in euros,

Together, in each case, with related balance sheets, statements of income, cash
flows, and changes in shareholder’s equity for such period then ended
(collectively, the “Priveco Financial Statements”).

The Priveco Financial Statements will be:

  (a)

in accordance with the books and records of Priveco;

        (b)

present fairly the financial condition of Priveco as of the respective dates
indicated and the results of operations for such periods; and

        (d)

the audit and the review will be prepared by independent certified public
accountants who are one of KPMG, Deloittes, PWC or E&Y and which is registered
with the United States Public Company Accounting Oversight Board.

Priveco has not received any advice or notification from its independent
certified public accountants that Priveco has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Priveco Financial Statements or the books and records of Priveco, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Priveco accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Priveco. Priveco has not engaged in any transaction,
maintained any bank account, or used any funds of Priveco, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Priveco."

2

--------------------------------------------------------------------------------


2.3

Section 5.1 shall be amended as follows:

5.1 (i)      Due Diligence Generally. Pubco and its solicitors will be
reasonably satisfied with their due diligence investigation of Priveco that is
reasonable and customary in a transaction of a similar nature to that
contemplated by the Transaction, including:

  (i)

materials, documents and information in the possession and control of Priveco
and the Selling Shareholders which are reasonably germane to the Transaction;

        (ii)

the Priveco Financial Statementsaudited financial statements for Priveco for the
fiscal year ended December 31, 2013 and auditor reviewed financial statements
for the period ended on 31 August 2014, as described in section 7.4;

        (iii)

a physical inspection of the assets of Priveco by Pubco or its representatives;
and title to the material assets of Priveco.


2.4

Section 7.4 shall be replaced by:

"7.4      Delivery of Financial Statements. As per section 3.13 above, Priveco
will have delivered to Pubco the Priveco Financial Statements prior to the
Closing Date.

The parties acknowledge that within 70 days of Closing, Pubco is required to
file with the SEC:

  (i)

for CTH: audited consolidated financial statements closed on 30 November 2014
(including statements closed on 30 November 2013 for comparison) prepared
according to US GAAP and US GAAS, in euro and comprising a US Dollars
translation;

        (ii)

for MasTHerCell: audited financial statements closed on 30 November 2014
(including statements closed on 30 November 2013 for comparison) prepared
according to US GAAP and US GAAS, in euro and comprising a US Dollars
translation;

        (iii)

a pro forma of Pubco financial statements as at a recent date,

        (iv)

together with substantial information on the operations, business, management,
industry and risks of Priveco.

The Selling Shareholders will fully cooperate in this effort to ensure timely
filing."

2.5

A new section 12.17 is added to the SEA:

"12.17 The Selling Shareholders hereby irrevocably appoint for the purpose of
this Agreement Mr Hugues Bultot (the "Sellers' Representative") as their
representative (with promise of ratification) to negotiate, agree to and enter
into any agreements, addenda and other documents which are necessary or useful
to complete the Transactions contemplated herein, including (but not limited to)
any amendment to the SEA which does not affect the Consideration, the
Consideration Share Price nor the proportion of Consideration Shares to be
transferred. The Sellers’ Representative shall not be liable, whether towards
Pubco or the Selling Shareholders, for any act done or omitted hereunder as
Sellers’ Representative while acting in good faith and in the exercise of
reasonable judgment. This mandate will not be remunerated."

3

--------------------------------------------------------------------------------


2.6

Schedule 1 to the SEA will be deemed not to include Cell Therapy Holding SA for
the purpose of defining the Selling Shareholders and the % of Consideration
Shares to be issued to the Selling Shareholders (whether at Closing or after
conversion of the Convertible Bonds). As a result, it is clarified (and if
needed agreed) between the Parties that Cell Therapy Holding SA will remain as a
shareholder of MasTHerCell SA after Closing and that the Consideration Shares to
be issued to the Selling Shareholders need to be determined (whether at Closing
or after conversion of the Convertible Bonds) in accordance with the % figures
included in the first table under section A of Schedule 1 for the other
MasTHerCell SA shareholders and in accordance with the % figures included in the
second table under section A of Schedule 1 for the Cell Therapy Holding SA
shareholders.

    2.7

All other clauses of the SEA remain unchanged and shall apply to this Addendum.

IN WITNESS WHEREOF the Parties hereto have executed this Addendum as of the day
and year first above written.

MASTHERCELL SA THEODORUS SCA             /s/ Hugues
Bultot                         /s/ Hugues Bultot*                   Name: Hugues
Bultot Name: Title: CEO Title:         CELL THERAPY HOLDING SA THEODORUS II SA  
          /s/ Hugues Bultot                             /s/ Hugues
Bultot*                      Name: Hugues Bultot Name: Title: CEO Title:        
4FORCELLS SPRL GABRIEL INVESTMENTS SPRL             /s/ Hugues
Bultot*                   /s/ Hugues Bultot*                     Name: Name:
Title: Title:         HUGUES BULTOT AUXILIASTRA SPRL             /s/ Hugues
Bultot                 /s/ Hugues Bultot*                     Name:   Title:

4

--------------------------------------------------------------------------------


JOSÉ CASTILLO FERNANDEZ GUILLAUME DE VIRON             /s/ Hugues
Bultot*                   /s/ Hugues Bultot*                               JPP
CONSULTING SPRL ERIC MATHIEU             /s/ Hugues Bultot*              /s/
Hugues Bultot*                     Name:   Title:               UNIVERSITE LIBRE
DE BRUXELLES ORGENESIS, INC             /s/ Hugues Bultot*           /s/ Vered
Caplan__________ Name: Authorized Signatory Title: Name: Vered Caplan   Title:
President

*Hugues Bultot
Acting as attorney under powers of attorney by the above mentioned signatories

--------------------------------------------------------------------------------